*163The judgment of the court was pronounced by
Slidell, J.
A judgment having been obtained against the defendant, Wiggins was garnisheed under fieri facias.
By his answers, it appears that he had given Savoy a bill of exchange upon Drew Sf Co., which was protested in June, 1847; that in 1848 he called on Savoy to settle the bill, and was informed by him that the draft had been transferred, and that he owed him, Savoy, nothing. As the case stands, the garnishee cannot be compelled to pay the plaintiff. His liability is upon a negotiable instrument. Non constat: that Savoy is the holder of it. If he is not, Wiggins owes him nothing. If Wiggins is compelled to-day to pay its amount to Ross, to-morrow he might be compelled to pay the same sum to a third person, as the holder of the bill.
Judgment affirmed, with costs.